Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprises” at line 3.  Correction is required.  See MPEP § 608.01(b).
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above paragraph.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records does not anticipate or render obvious a switched reluctance machine comprising: an axially extending stator disposed coaxially and concentrically with the rotor, the stator having a plurality of salient stator poles protruding radially from the stator towards the rotor poles, the stator further having a plurality of stator teeth and tooth-tips; and a plurality of electrical coils wound about the stator poles, the plurality of electrical coils including a plurality of separate phase coils defining a plurality of phases of the switched reluctance machine, wherein a number of stator poles is related to a number of rotor poles, a number of stator teeth, a number of stator teeth per stator pole, and a number of adjacent poles having opposite polarities, and a number of phases, according to equation (1) and at least one constraint condition:
Ns = (Nt*LCM(Ns,Nr)/(Nr*Nph*S1*S2);
wherein Nph is the number of phases when Ns = Nr + 2 if  S1= 2, and wherein Ns is the number of stator poles, Nr is the number of rotor poles, Nt is the number of stator teeth, Nph is the number of phases, S1 is the number of stator teeth per stator pole, S2 is the number of adjacent poles having opposite polarities, and LCM is the lowest common multiple of number of stator poles and number of rotor poles as recited in claim 1.  Claim 6 recites similar subject matter.  Claims 2-5 and 7-10 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



2/26/2021

/DANG D LE/            Primary Examiner, Art Unit 2834